NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            MAY 12 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
RENE R. RODRIGUEZ,                               No. 14-56031

              Plaintiff - Appellant,             D.C. No. 2:09-cv-06786-JGB-
                                                 AJW
 v.

FARMERS INSURANCE COMPANY                        MEMORANDUM*
OF ARIZONA; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                              Submitted May 2, 2016**
                                Pasadena, California

Before: PREGERSON, BYBEE, and N.R. SMITH, Circuit Judges.

      Plaintiff Rene Rodriguez settled a class action against defendant insurance

companies and asked the district court to award attorneys’ fees, expert fees, and

costs. The district court awarded Rodriquez attorneys’ fees and costs, but declined

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to award expert fees. On appeal, Rodriquez challenges the district court’s denial of

expert fees. We affirm.

      We review a denial of fees for an abuse of discretion; we must therefore

“affirm unless the district court applied the wrong legal standard or its findings

were illogical, implausible or without support in the record.” TrafficSchool.com,

Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011).

      District courts have discretion to reimburse expert witness fees if the

expert’s services were “crucial or indispensable” to the action. United States v.

City of Twin Falls, Idaho, 806 F.2d 862, 878 (9th Cir. 1986), overruled on other

grounds as recognized by Ass'n of Flight Attendants v. Horizon Air Indus., Inc.,

976 F.2d 541, 551-52 (9th Cir.1992); see also In re Media Vision Tech. Sec. Litig.,

913 F. Supp. 1362, 1367 (N.D. Cal. 1996). An “application for expert witness fees

should be given ‘careful scrutiny,’ and district courts should exercise their

discretion ‘sparingly.’” City of Twin Falls, Idaho, 806 F.2d at 878.

      Rodriquez’s motion for expert fees provided virtually no evidence from

which the district court could determine whether her experts were crucial or

indispensable, or even whether they were qualified. Rodriquez’s motion failed to

disclose (1) how many hours the experts worked, (2) what precisely each expert

did, (3) why each expert was crucial to the settlement, or (4) which experts actually


                                           2
worked on the case. Given the dearth of evidence Rodriquez provided, the district

court’s denial was clearly “support[ed] in the record” and thus not an abuse of

discretion. See TrafficSchool.com, Inc., 653 F.3d at 832.

      Rodriquez suggests that she should have been given a second opportunity to

fix her defective motion. But when a party fails to file a proper motion and loses,

then later fixes her mistake and wants the court to reconsider—she must meet the

demanding standard applied to a motion for reconsideration. See School Dist. No.

1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993)

(requiring a showing of new evidence, clear error, or an intervening change in

controlling law). Rodriquez has not argued for reconsideration, nor is there any

indication that she could have met the requirements for reconsideration.

      The judgment of the district court is AFFIRMED.




                                          3